       Case 1:18-cv-01055-JPW Document 39 Filed 06/29/20 Page 1 of 30



             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
KATHY WATSON,               :                 Civil No. 1:18-cv-01055
                            :
         Plaintiff,         :
                            :
         v.                 :
                            :
COMMONWEALTH OF             :
PENNSYLVANIA, DEPARTMENT OF :
REVENUE,                    :
                            :
         Defendant.         :                 Judge Jennifer P. Wilson


TIMOTHY SHELLEY,            :                 Civil No. 1:18-cv-01352
                            :
         Plaintiff,         :
                            :
         v.                 :
                            :
COMMONWEALTH OF             :
PENNSYLVANIA, DEPARTMENT OF :
REVENUE,                    :
                            :
         Defendant.         :                 Judge Jennifer P. Wilson

                               MEMORANDUM

      In these consolidated actions, Plaintiffs, Kathy Watson (“Watson”) and

Timothy Shelley (“Shelley”), each raise claims against their former employer,

Defendant, the Commonwealth of Pennsylvania, Department of Revenue (the

“Department”). The claims arise out of Plaintiffs’ respective employment

terminations and overlap with respect to certain facts. Pending before the court are

the Department’s motions for summary judgment, which the court will grant in full

in Watson’s case and as to Counts I and II in Shelley’s case. (Docs. 20, 22.) The
                                         1
        Case 1:18-cv-01055-JPW Document 39 Filed 06/29/20 Page 2 of 30



court, moreover, will decline to exercise supplemental jurisdiction over Shelley’s

state-law claim in Count III, resulting in its dismissal without prejudice.

                                  PROCEDURAL HISTORY

       Watson filed her complaint on May 18, 2018. (Doc. 1.) 1 In the complaint,

Watson asserts retaliation claims against the Department under Title VII of the

Civil Rights Act of 1964 and the Pennsylvania Human Relations Act (“PHRA”).

(Id. ¶¶ 52–59.)

       On July 6, 2018, nearly two months after Watson filed her complaint,

Shelley filed a complaint in a separate action. (Doc. 1, 1:18-CV-01352.) In his

complaint, Shelley asserts claims against the Department for retaliation and

interference pursuant to the Family Medical Leave Act (“FMLA”). (Id. ¶¶ 37–51.)

Shelley also asserts a state-law claim for wrongful termination. (Id. ¶¶ 52–55.)

       The Department answered the complaints in both cases and pleaded

affirmative defenses. (Doc. 11; Doc. 5, 1:18-CV-01352.) On September 3, 2019,

after discovery closed and with the parties’ agreement, the court consolidated the

cases. (Doc. 19.) Subsequently, on October 1, 2019, the Department filed a

motion for summary judgment with respect to each case. (Docs. 20, 22.) Since




1 Unless otherwise indicated, all docket references relate to documents filed in the case docketed
at 1:18-CV-01055. Furthermore, where appropriate, the court will utilize the page numbers from
the CM/ECF header.
                                                2
         Case 1:18-cv-01055-JPW Document 39 Filed 06/29/20 Page 3 of 30



then, the parties have fully briefed the motions, and they are ripe for review. (See

Docs. 21, 23, 28, 30, 34–38.) 2

                                  FACTUAL BACKGROUND 3

       A. The Watson Case
       Watson, an African-American woman, began working for the Department in

1993. (See Doc. 1, ¶ 20.) During her employment, the Department promoted

Watson to various positions. (Id. ¶ 22.) In January 2011, the Department

promoted Watson to Chief of the Field Support Division. (Id. ¶ 23; see Doc. 21, ¶

1.)

               1. Shelley Loaned Watson $15,000

       As a Department employee, Watson was familiar with the Department’s

Employee Handbook. (Doc. 21, ¶ 2.) She also understood that a conflict of

interest existed when her interests conflicted with that of the Department and that,

in her job, she had to make decisions about such conflicts. (Id. ¶¶ 3–4.) Although

she may not have recognized it at the time, in July 2015, Watson became

embroiled in a conflict of interest.




2Included among the various filings are two copies of Shelley’s “Counterstatement of Material
Facts” and two copies of Watson’s brief in opposition. (Docs. 34-2, 35, 36, & 36-2.) It is
unclear to the court why duplicate copies of these documents were filed.

3 In this section, the court relates disputed and undisputed assertions. When the court relates
disputed assertions, it does so consistent with the standard of review, infra.
                                                 3
       Case 1:18-cv-01055-JPW Document 39 Filed 06/29/20 Page 4 of 30



      Watson asked for and received two personal loans from Shelley, her

subordinate. (See Doc. 1, ¶ 25; Doc. 21, ¶ 9.) The loans were given to Watson for

use by her son, Corey Ford (“Ford”), in his criminal proceedings. (See Doc. 23-1,

pp. 61–62.) Ford, who personally knew Shelley, called Shelley from jail

expressing discontent with his court-appointed defense attorney. (Id. at 61.) After

that phone call, Shelley and Watson discussed the situation, and Watson “asked

[Shelley] if [he] could lend [Ford] some money.” (Id. at 62.) Shelley loaned

Watson a total of $15,000 to help Ford. (Doc. 1, ¶ 25.)

      At the time, Shelley also worked for the Department and was Watson’s

direct subordinate. (Doc. 21, ¶ 9.) Although she initially viewed the loans as a

personal favor, Watson has since admitted that she did not exercise good judgment

when she accepted the money. (Id. ¶ 21; Doc. 21-1, p. 49.) Indeed, she has never

heard of a supervisor taking a loan from a subordinate. (Doc. 21, ¶ 20.)

Furthermore, before taking the loans, Watson did not talk to anyone to discuss

whether it was appropriate. And, for calendar year 2015, Watson failed to report

the loans on her State Ethics Commission Statement of Financial Interests and

Governor’s Code of Conduct Statement of Financial Interests forms. (Id. ¶¶ 18,

45–46; Doc. 28-1, p. 100.)




                                         4
        Case 1:18-cv-01055-JPW Document 39 Filed 06/29/20 Page 5 of 30



               2. Upon Discovery Of Shelley’s Loans To Watson, The Office Of
                  Inspector General Initiated An Investigation

       In October 2016, Jane Baldo (“Baldo”), an employee in the Labor Relations

Division, saw Shelley in the parking garage “at his quit time.” (Doc. 28-1, p. 15.) 4

In Baldo’s mind, that would have required Shelley to leave his desk before he was

actually permitted to leave for the day. (Id.) Moreover, Baldo was aware that

Shelley “had some issues with time and attendance.” (Id.) Baldo subsequently

called her own subordinate within the Labor Relations Division, Tracy Sullivan

(“Sullivan”), to determine whether Shelley should have been away from the office

when Baldo saw him. (Id.) In turn, Sullivan reached out to Watson.

       The next day, Baldo received an e-mail regarding the reason for Shelley’s

early departure from work. (Id.) That e-mail was addressed from Shelley to

Watson’s personal e-mail address. (Id.) Because the e-mail was addressed to

Watson at her personal e-mail address, which Baldo found strange, a review of

Shelley’s e-mail records was requested and completed. (Id.)

       During the review of Shelley’s e-mail records, loan documents were

discovered. (See id.; Doc. 1, ¶ 42.) The documents showed Watson’s name and

identified that Shelley had loaned Watson a total of $15,000. (Id.) On November


4 Certain facts relied on by the Department in the supporting briefs do not appear in the
statements of facts that accompany the motions for summary judgment. The court could ignore
those facts or treat them as disputed. But because the Department provides citations to relevant
portions of the record on the docket, and Watson had the opportunity to refute or object to the
same, the court will consider the briefed facts in this instance.
                                                5
        Case 1:18-cv-01055-JPW Document 39 Filed 06/29/20 Page 6 of 30



2, 2016, the matter was referred to the Office of Inspector General for further

investigation. (See Doc. 28-1, p. 98.)

              3. Watson Complained About Bonnie Kabonick (“Kabonick”)

       On December 19, 2016, after the above matter was referred to the Office of

Inspector General for investigation, Watson complained to Baldo and Sullivan

about her (Watson’s) supervisor, Kabonick. (Doc. 1, ¶ 30.) 5 Watson believed that

Kabonick was engaging in racially-discriminatory behavior and creating a hostile

work environment. (Id.)

       Specifically, Watson explained that, in December 2016, another African-

American employee requested a new calculator, but was told to make a formal

request for one when, just two months earlier, a Caucasian employee ordered a

new calculator and was provided one without any issue. (Id. ¶¶ 31–32.) Watson

also explained that Kabonick was adamant about disciplining an African-American

employee for being a mere minutes late, but did not punish, much less terminate

the employment of Jennifer Chort (“Chort”), a Caucasian supervisor, who was

regularly 30 minutes late to work. (Id. ¶¶ 33–35.)

       In addition, during a dispute between the two women, Kabonick remarked to

Watson that she (Kabonick) had never worked with anyone “like you.” (Doc. 21-



5 It is unclear whether Watson was aware of the Inspector General’s involvement when she made
these complaints.
                                              6
        Case 1:18-cv-01055-JPW Document 39 Filed 06/29/20 Page 7 of 30



1, pp. 54–56.) Watson viewed the phrase as racially motivated. (Id. at 54.)

Kabonick, moreover, would only keep the door open during meetings with

Watson. (See id. at 62.) On one occasion, while they were meeting in Kabonick’s

office, a plant came crashing down. (Id.) Kabonick yelled out that Watson did not

hit her. (Id.)

      Watson further claims in this case that:

       • She was given the most employees to supervise simply because she was
         the only African-American supervisor working for the Department;

       • Karbonick would dump work on her because she (Watson) was the only
         African-American supervisor;

       • Kabonick and/or Director Tom Scott (“Scott”) would purchase birthday
         cakes and cards for Chort, but not for her;

       • Kabonick questioned Watson about complying with a subpoena;

       • She was not given a work iPhone as a management-level employee; and,

       • Chort once told Watson that she (Chort) had falsified time records, but
         Chort was not terminated from her employment.

(See Doc. 21 ¶¶ 30, 33–34; Doc. 21-1, pp. 65–68, 91–93.) Of course, it is unclear

whether these particular issues were explained to Baldo and/or Sullivan. For

purposes of the pending motion, the court will infer that they were.

      On December 20, 2016, the day after meeting with Baldo and Sullivan,

Watson met with Theresa Haag (“Haag”), a Human Resource Analyst, about her

complaints. (Doc. 1, ¶ 37; Doc. 21-1, p. 87.) Haag provided Watson with “EEO

                                         7
       Case 1:18-cv-01055-JPW Document 39 Filed 06/29/20 Page 8 of 30



intake forms,” which Watson eventually filled out and returned. (Doc. 1, ¶¶ 38–

39; Doc. 21-1, p. 87.) Watson and Haag also had an extended conversation about

the nature of Watson’s complaints. (Doc. 21-1, pp. 87–88.) On January 4, 2017,

Haag informed Watson that the Department would not investigate her complaints

because Watson was unable to inform Haag who had been treated differently than

her in the same circumstance. (Doc. 1, ¶ 40; Doc. 21-1, p. 88.)

             4. The Inspector General Interviewed Watson About The Loans
                From Shelley

      In February 2017, Scott, the acting Director of the Department, brought

Watson into a conference room to meet with Nina Klein (“Klein”), a Special

Investigator with the Office of Inspector General. (Doc. 1, ¶ 41; see Doc. 28-1, p.

99.) During the meeting, Watson told Klein that she had in fact received loans

from Shelley and that the loans were for her son. (Doc. 1, ¶ 44; see Doc. 28-1, p.

99.) Watson also conveyed that the transactions occurred entirely outside of work

and between friends. (See Doc. 1, ¶ 45; Doc. 28-1, p. 100.)

             5. Watson Was Terminated From Employment With The
                Department

      On March 1, 2017, Scott asked Watson to meet with Baldo and Sullivan.

(Doc. 1, ¶ 46.) During the meeting, Baldo and Sullivan pressed Watson about the

money that Shelley loaned her. (Id. ¶ 47.) Watson told them the truth about the




                                         8
        Case 1:18-cv-01055-JPW Document 39 Filed 06/29/20 Page 9 of 30



loans. (Id. ¶ 48.) She also expressed that her son and Shelley had a close personal

relationship. (Id. ¶ 49.)

      Baldo and Sullivan subsequently recommended that Watson’s employment

be terminated. (See Doc. 21-2, p. 4; Doc. 28-1, p. 18; Doc. 28-2.) The

recommendation was based on information learned from the Inspector General’s

Office. (See Doc. 28-1, pp. 17–18, 97.) The acting Secretary of Revenue, Elieen

McNulty, then finalized Watson’s employment termination. (Doc. 28-2; see Doc.

21-2, p. 4.)

      Watson has not directed the court to evidence demonstrating that Secretary

McNulty was aware of Watson’s prior complaints about Kabonick. Also, Kabonic

was not involved in the decision to terminate Watson’s employment. (Doc. 21, ¶

23.) And, Watson has not directed the court to evidence demonstrating that she

complained that anyone other than Kabonic (and possibly Scott) engaged in

racially-discriminatory conduct toward her or others in the Department. (See also

Doc. 21, ¶¶ 22, 32.) Nor is the court aware of evidence suggesting that Watson

faced antagonism or animosity after making her complaints.

               6. The Inspector General Issued An Investigative Report

      On March 29, 2017, after the termination decision had been made, the

Inspector General issued an investigative report to Secretary McNulty. (Doc. 28-1,

98.) In sum, based on the loan that Watson accepted from her subordinate,


                                         9
        Case 1:18-cv-01055-JPW Document 39 Filed 06/29/20 Page 10 of 30



Shelley, the Inspector General found that Watson: (1) violated provisions of the

Governor’s Code of Conduct; (2) violated provisions of the Public Officials and

Employee Ethics Act; (3) engaged in conduct in violation of Commonwealth

Personnel Rules; and (4) engaged in conduct discouraged by Revenue Standards of

Conduct. (Id. at 99.) The report also referenced the fact that Shelley had made

loans to two other employees of the Department. (See id.) While one of those

employees was a supervisor with the Department, neither employee supervised

Shelley. (Doc. 21, ¶ 42; Doc. 35-1, ¶ 42.)

               7. Watson Pursued Administrative Relief

       On April 12, 2017, Watson filed a charge of discrimination with the Equal

Employment Opportunity Commission (“EEOC”). (Doc. 1, ¶ 13; see Doc. 21-2, p.

142.) The charge was dual filed with the Pennsylvania Human Relations

Commission. (Doc. 1, ¶ 14.) On February 16, 2018, the EEOC issued Watson a

right-to-sue letter. (Id. ¶ 15.) Watson subsequently filed her complaint in this

action. (Doc. 1.)

       B. The Shelley Case 6

       In March 1999, the Department hired Shelley as a Taxpayer Account

Technician. (Doc. 1, ¶ 8; Doc. 36-2, ¶ 1.) Shelley was eventually promoted to the

position of Taxpayer Program Specialist and remained in that position until his

6 In this section, all citations to “Doc. 1” refer to the complaint that Shelley filed in case number
1:18-cv-01352.
                                                  10
       Case 1:18-cv-01055-JPW Document 39 Filed 06/29/20 Page 11 of 30



employment was terminated in 2017. (Doc. 1, ¶ 10; Doc. 36-2, ¶ 2.) In that role,

Shelley worked as an at-will employee. (Doc. 1, ¶ 53.)

      As an at-will employee of the Department, Shelley was familiar with the

Commonwealth of Pennsylvania Employee Handbook. (Doc. 23, ¶ 2.) Shelley

further understood the concept of conflicts of interest while working for the

Commonwealth. (Id. ¶ 3.) In addition, Shelley, who was questioned in 2005 about

his internet usage, but not disciplined, was aware that extended personal use of the

internet at work was against Commonwealth policy. (See id. ¶¶ 4–5; Doc. 23-1,

pp. 29–30, 32.)

         1. Shelley Loaned Money To Department Employees, Including
            Watson

      At various times throughout his employment, Shelley loaned money to three

employees working for the Department. (Doc. 36-2, ¶ 8.) In Shelley’s mind, he

was simply loaning money to friends. (See id. ¶¶ 8–9, 13–15.) In 2015, however,

Shelley loaned $15,000 to Watson. (Doc. 1, ¶¶ 12, 53; Doc. 23, ¶¶ 10–11, 13;

Doc. 36-2, ¶ 24.) At the time, Shelley was also working as Watson’s subordinate.

The loans were to help Watson afford an attorney in her son’s criminal case. (Doc.

1, ¶¶ 12, 53; Doc. 23, ¶ 9; Doc. 36-2, ¶ 17.) Shelley was personally familiar with

Watson’s son, Ford. (Doc. 36-2, ¶ 18.) And it was Ford’s initial contact with

Shelley that led Watson to ask Shelley for the money. (Id. ¶¶ 19–21.)



                                         11
       Case 1:18-cv-01055-JPW Document 39 Filed 06/29/20 Page 12 of 30



             2. Upon Discovery Of Shelley’s Loans To Watson, The Office of
                Inspector General Launched An Investigation

      As described above, at the end of 2016, the Department, via the Office of

Inspector General, opened an investigation into the loans that Shelley made to

Watson – his supervisor – and other employees. Again, aside from Watson, the

other two employees did not supervise Shelley at work.

             3. Watson Served A Subpoena To Shelley To Testify At Her
                Unemployment Compensation Hearing

      On March 1, 2017, upon completion of the Inspector General investigation,

discussed supra, Watson was terminated from her employment with the

Department. (Doc. 1, ¶ 19.) On the same day, Watson called Shelley to let him

know. (Doc. 23, ¶ 21.) Thereafter, on or about April 17, 2017, Watson personally

served Shelley at work with a subpoena to testify at her unemployment

compensation hearing. (Doc. 36-2, ¶ 26.) In response, Shelley left a note in

Kabonick’s office to inform her about the subpoena. (Doc. 23-1, pp. 83, 99.)

      On April 18, 2017, the day of the hearing, when Shelley arrived to work,

Kabonick issued Shelley a notice for a pre-disciplinary conference to be held on

April 19, 2017. (Doc. 1, ¶ 23; Doc. 36-2, ¶ 28; see Doc. 23-1, p. 83.) According to

the notice, the conference related to allegations that Shelley sent excessive e-mails,

engaged in non-work related activities during working hours, issued loans in




                                          12
       Case 1:18-cv-01055-JPW Document 39 Filed 06/29/20 Page 13 of 30



excess of the legal interest rate, and failed to disclose loans that he had issued.

(Doc. 1, ¶ 24.) Afterwards, Shelley proceeded to testify at Watson’s hearing.

      The next day, April 19, 2017, the pre-disciplinary conference occurred.

During the conference, Shelley met with Baldo and Sullivan to discuss the topics

in the notice, including the loans he had given to coworkers. (Doc. 1, ¶ 26; Doc

23, ¶¶ 17–18.) At the conclusion of the meeting, Baldo told Shelley that the

Department would be continuing an investigation. (Doc. 1, ¶ 27.)

             4. Shelley Applied For FMLA Benefits

      On May 8, 2017, Shelley requested FMLA leave paperwork from Human

Resources. (Doc. 23-1, p. 102.) The next day, Shelley was diagnosed with

depression by his physician, Dr. Moody, who also completed the healthcare

certification section on the FMLA application. (Id.) Dr. Moody subsequently

faxed the FMLA paperwork to the Department’s Human Resources division.

(Doc. 36-2, ¶ 33.)

      Upon learning that Dr. Moody had faxed the necessary FMLA paperwork to

the Department, Shelley met with Allison Cost (“Cost”), the Department’s FMLA

Coordinator. (Doc. 36-2, ¶ 34.) Cost told Shelley that everything looked great. Id.

             5. Shelley Was Terminated From Employment With The
                Department

      On May 9, 2017, an hour-and-a-half after Shelley met with Cost, Scott asked

Shelley to meet in a conference room. (See Doc. 1, ¶ 33; Doc. 23-1, p. 106.)
                                           13
       Case 1:18-cv-01055-JPW Document 39 Filed 06/29/20 Page 14 of 30



During the meeting, Scott told Shelley that he was terminated from his

employment with the Department. (Doc. 1, ¶ 34; see Doc. 36-2, ¶ 36.) Scott

further gave Shelley a termination letter signed by the acting Secretary of Revenue,

Daniel Hassell. (Doc. 1, ¶ 34.) The termination letter stated that Shelley was

terminated from employment with the Department based on the allegations listed

in the notice for the pre-disciplinary conference and for Shelley’s failure to file

and/or pay state income tax returns appropriately. (Id. ¶ 35.)

      Other than timing, Shelley admits that he has no evidence that the FMLA

application he submitted or his attendance and testimony at Watson’s

unemployment compensation hearing caused his termination of employment.

(Doc. 23, ¶¶ 25–26.) However, Shelley posits that a later audit revealed that, for

2016, he had in fact filed and paid his Pennsylvania income tax returns properly.

(See Doc. 23-1, p. 110.) Also, Shelley clarified that any personal internet use he

engaged in occurred on breaks, during lunch, or after he had already finished work-

related assignments. (Doc. 36-2, ¶ 4.) In other words, the personal usage was

permissible, even under the Department’s policy. (See id. ¶ 5.)

                               STANDARD OF REVIEW

      A court may grant a motion for summary judgment when “there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). A dispute of fact is material if resolution of


                                          14
       Case 1:18-cv-01055-JPW Document 39 Filed 06/29/20 Page 15 of 30



the dispute “might affect the outcome of the suit under the governing law.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Summary judgment is

not precluded by “[f]actual disputes that are irrelevant or unnecessary.” Id. “‘A

dispute is genuine if a reasonable trier-of-fact could find in favor of the

nonmovant’ and ‘material if it could affect the outcome of the case.’” Thomas v.

Tice, 943 F.3d 145, 149 (3d Cir. 2019) (quoting Lichtenstein v. Univ. of Pittsburgh

Med. Ctr., 691 F.3d 294, 300 (3d Cir. 2012)).

      In reviewing a motion for summary judgment, the court must view the facts

in the light most favorable to the non-moving party and draw all reasonable

inferences in that party’s favor. Jutrowski v. Twp. of Riverdale, 904 F.3d 280, 288

(3d Cir. 2018) (citing Scheidemantle v. Slippery Rock Univ. State Sys. of Higher

Educ., 470 F.3d 535, 538 (3d Cir. 2006)). The court may not “weigh the evidence”

or “determine the truth of the matter.” Anderson, 477 U.S. at 249. Instead, the

court’s role in reviewing the facts of the case is “to determine whether there is a

genuine issue for trial.” Id.

      The party moving for summary judgment “bears the initial responsibility of

informing the district court of the basis for its motion, and identifying those

portions of the pleadings, depositions, answers to interrogatories, and admissions

on file, together with the affidavits, if any, which it believes demonstrate the

absence of a genuine issue of material fact.” Celotex Corp. v. Catrett, 477 U.S.


                                          15
       Case 1:18-cv-01055-JPW Document 39 Filed 06/29/20 Page 16 of 30



317, 323 (1986) (internal quotation marks and citation omitted); see also Fed. R.

Civ. P. 56(c)(4) (establishing requirements for affidavits or declarations filed in

support of or opposition to a motion for summary judgment). The non-moving

party must then oppose the motion, and in doing so “‘may not rest upon the mere

allegations or denials of [its] pleadings’ but, instead, ‘must set forth specific facts

showing that there is a genuine issue for trial. Bare assertions, conclusory

allegations, or suspicions will not suffice.’” Jutrowski, 904 F.3d at 288–89

(quoting D.E. v. Cent. Dauphin Sch. Dist., 765 F.3d 260, 268–69 (3d Cir. 2014)).

      Critically, the court is not required to go on a fishing expedition in search of

relevant evidence. The court is only required to consider the evidence that the

parties cite in their summary-judgment filings. Fed. R. Civ. P. 56(c)(3).

      Summary judgment will generally be appropriate when the non-moving

party “fails to make a showing sufficient to establish the existence of an element

essential to that party’s case, and on which that party will bear the burden of proof

at trial.” Celotex, 477 U.S. at 322. “The mere existence of a scintilla of evidence

in support of the plaintiff’s position will be insufficient; there must be evidence on

which the jury could reasonably find for the plaintiff.” Anderson, 477 U.S. at 252.

“Where the record taken as a whole could not lead a rational trier of fact to find for

the non-moving party, there is no genuine issue for trial.” Matsushita Elec. Indus.

Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).


                                           16
        Case 1:18-cv-01055-JPW Document 39 Filed 06/29/20 Page 17 of 30



                                         DISCUSSION

    A. The Watson Case
       In the Watson case, the only theory of liability is retaliation. Where, as here,

direct evidence of retaliation is absent, the court utilizes the McDonnell-Douglas

framework. Furthermore, the court will rely on the same analysis for both the Title

VII and PHRA claims. See, e.g., Summy-Long v. Pa. State Univ., 226 F. Supp. 3d

371, 416 n.288 (M.D. Pa. 2016) (citing Nagle v. RMA, The Risk Mgmt. Ass’n, 513

F. Supp. 2d 383, 387 (E.D. Pa. 2007)) (relying on the same analysis to award

summary judgment on Title VII and PHRA retaliation claims). 7

       First, Watson must establish a prima facie case of retaliation. To do so,

Watson must show that: (1) she was engaged in a protected activity; (2) the

Department took an adverse employment action against her; and (3) there exists a

causal connection between her protected activity and the Department’s adverse

action. Moore v. City of Phila., 461 F.3d 331, 340–41 (3d Cir. 2006) (citation

omitted). Second, upon a successful showing of a prima facie case, the burden of

production of evidence will shift to the Department “to present a legitimate, non-

retaliatory reason for having taken the adverse action.” Boykins v. SEPTA, 772 F.

App’x 148, 156 (3d Cir. 2018) (citing Daniels v. Sch. Dist. of Phila., 776 F.3d 181,


7 It is questionable whether the Department has immunity from suit on the PHRA claim. If so,
the claim would be subject to dismissal. See, e.g., Dieffenbach v. Dep’t of Rev., 490 F. App’x
433, 434 (3d Cir. 2012) (affirming dismissal of PHRA retaliation claim on immunity grounds).
The Department, however, has not briefed this issue.
                                               17
       Case 1:18-cv-01055-JPW Document 39 Filed 06/29/20 Page 18 of 30



193 (3d Cir. 2015)). Third, if the Department satisfies its burden, the burden will

then shift back to Watson “to demonstrate that ‘the [Department’s] proffered

explanation was false, and that retaliation was the real reason for the adverse

employment action.’” Id. (quoting Daniels, 776 F.3d at 193 (internal citation

omitted)).

      Here, the Department does not contest that Watson engaged in a protected

activity (complaining about racial discrimination) or that adverse action

(termination from employment) was taken against her. (See Doc. 28, p. 8.) The

Department, instead, argues that Watson cannot establish a prima facie case of

retaliation because she cannot show causation. (Id. at 7, 8–10.) To that end, the

Department points out that the investigation which led to Watson’s employment

termination was not only initiated before she ever raised the complaints about

Kabonick, but the investigation also involved conduct by Watson that took place

prior to the same complaints. (See id. at 8, 10.) The Department further insists

that Watson’s termination was due to the conflict of interest originating from her

acceptance of loans from Shelley, and that Secretary McNulty, who had the power

to terminate Watson’s employment, was unaware of Watson’s complaints about

Kabonick. (See id. at 2, 8, 10.)

      In opposition, Watson does not address whether Secretary McNulty was

aware of her complaints. (Doc. 36.) Rather, Watson focuses on the temporal


                                         18
       Case 1:18-cv-01055-JPW Document 39 Filed 06/29/20 Page 19 of 30



proximity between the date that her employment was terminated and the date that

she complained to Baldo and Sullivan about Kabonick. (Id. at 6–7.) Watson

further asserts that: (1) in her lengthy career with the Department she had never

been subject to discipline; (2) the two other employees who accepted loans from

Shelley were not terminated from employment; and (3) Chort was not fired despite

her arguably more serious conduct in falsifying records. (Id. at 7–8.)

      The analysis in this case logically begins with the causation element. To

satisfy the causation element, a claimant must prove “that the unlawful retaliation

would not have occurred in the absence of the alleged wrongful action or actions of

the employer.” Univ. of Tex. Sw. Med. Ctr. v. Nassar, 570 U.S. 338, 360 (2013).

In other words, it must be established that the “protected activity was a but-for

cause of the alleged adverse action.” Id. at 362.

      To meet that standard, plaintiffs may rely on “a broad array of evidence.”

Farrell v. Planters Lifesavers Co., 206 F.3d 271, 284 (3d Cir. 2000). Indeed,

plaintiffs may rely on timing, antagonism, inconsistent reasons for a termination

decision, and “other evidence gleaned from the record as a whole from which

causation can be inferred.” Id. at 280–81. Also relevant to the analysis is whether

employment-related issues are documented or occurred prior to the protected

activity, and whether the individuals responsible for the adverse action knew of the




                                         19
       Case 1:18-cv-01055-JPW Document 39 Filed 06/29/20 Page 20 of 30



plaintiff’s protected conduct at the time that the individuals acted. See Harrison-

Harper v. Nike Inc., 788 F. App’x 846, 849 (3d Cir. 2019).

      With respect to timing, such evidence alone “ordinarily is insufficient to

demonstrate a causal link unless the timing is ‘unusually suggestive’ of retaliatory

motive.” McLaughlin v. Fisher, 277 F. App’x 207, 218 (3d Cir. 2008) (quoting

Krouse v. Am. Sterilizer Co., 126 F.3d 494, 503 (3d Cir. 1997) (internal citation

omitted)). By way of example, the Third Circuit has “held two days between a

protected activity and an adverse action is ‘unusually suggestive’ . . . but that three

months is not[.]” Id. (citing Krouse, 126 F.3d at 503 (internal citation omitted);

LeBoon v. Lancaster Jewish Cmty. Ctr. Ass’n, 503 F.3d 217, 233 (3d Cir. 2007)).

      In this case, the timing between the protected conduct and adverse action is

not unusually suggestive of a causal nexus. Nor is the timing, alone, enough to

otherwise permit an inference of causation. The evidence to which the parties have

directed the court does not demonstrate that Watson received inconsistent reasons

for her termination from employment or that she was subject to any antagonism

following her complaints about Kabonick. In fact, Watson does not point to

evidence to demonstrate or permit an inference that either Baldo or Sullivan, who

recommended that Watson be terminated from employment, acted with any animus

toward her. In fact, the evidence identified by the parties demonstrates that

Watson’s conduct in accepting the loans from her subordinate had already occurred


                                          20
       Case 1:18-cv-01055-JPW Document 39 Filed 06/29/20 Page 21 of 30



and was reported to the Office of Inspector General for investigation at least one

month prior to Watson’s complaints about Kabonick. And the result of the

Inspector General’s investigation, which Watson does not challenge or otherwise

dispute, certainly served as a legitimate basis for Watson’s termination from

employment. (See Doc. 28-2, p. 2.)

      In addition to the foregoing, the Department has directed the court to

evidence in the record demonstrating that Secretary McNulty had the ultimate

decision-making authority regarding Watson’s termination from employment. (See

Doc. 21-2, p. 4; Doc. 28-2, p. 2.) Watson does dispute that evidence. Watson also

has not pointed the court to evidence that would permit an inference that Secretary

McNulty was aware of Watson’s complaints about Kabonick when she terminated

Watson from her employment with the Department.

      Moreover, the court is unaware of evidence in this case that would suggest

that Baldo and Sullivan had animus toward Watson or that any such animus

(assuming it existed) translated into retaliatory action. Likewise, the court is

unaware of evidence to suggest that animus or a desire to retaliate informed their

recommendation that Watson be terminated from employment. Thus, assuming

she asserted the argument, Watson could not even prevail under a “cat’s paw”

theory. See Staub v. Proctor Hosp., 562 U.S. 411, 415 n.1, 421 (2011) (addressing

the circumstances under which an employer may be held liable for employment


                                          21
       Case 1:18-cv-01055-JPW Document 39 Filed 06/29/20 Page 22 of 30



discrimination based on the animus of an employee who influenced, but did not

make, the ultimate employment decision).

      As stated above, Watson argues that two other employees accepted loans

from Shelley and were not terminated. But Watson fails to appreciate that neither

employee supervised Shelley, which undercuts the comparison since the

Department contends that Watson was terminated for accepting a loan from her

subordinate. In a similar vein, Watson does not point to evidence to demonstrate

(or permit an inference) that Baldo, Sullivan, and/or Secretary McNulty: (1) knew

about or were aware of Chort’s purported falsification of records; and (2) were

involved in any part of any disciplinary matter relating to the same. Without such

evidence, including additional details surrounding the purported activity that Chort

engaged in, no reasonable juror could conclude that Chort was treated more

favorably than Watson. On the current minimal evidence, see Doc. 21-1, pp. 91–

92, 8 a reasonable juror could only reach that conclusion by speculating. Lastly, the



8     Q. You mentioned that somebody got in trouble because they had falsified their time
      records. Do you – do you know about that or did you hear that through the grapevine?

      [Watson]. I know Jen Chort was one of those.

      Q. Did she admit it or how is it you found out?

      [Watson]. To me, she did. Yes.

      Q. How much time was involved?

      [Watson]. I don’t recall.
                                             22
       Case 1:18-cv-01055-JPW Document 39 Filed 06/29/20 Page 23 of 30



simple fact that Watson might not have been subject to discipline prior to her

termination constitutes a mere “scintilla” of evidence in comparison to the

unchallenged and serious findings of the Inspector General that served as the basis

for the termination of Watson’s employment.

      In short, no reasonable juror could find Watson’s complaints about

Kabonick were the “but for” cause of her termination. As a result, Watson has not

established a prima facie case of retaliation. The court need not proceed any

further with analysis of the McDonnell-Douglas framework. The Department is

entitled to summary judgment on the Title VII and PHRA claims.

      B. The Shelley Case

          1. The FMLA Claims

      Shelley asserts retaliation and interference claims relating to his FMLA

rights. The claims are intertwined in that they both turn on the Department’s

decision to terminate Shelley’s employment after he applied for FMLA benefits.

Because of this, the court will analyze the claims together under the retaliation

model. See Lichtenstein, 691 F.3d at 312 n.25 (noting that “several federal courts

of appeals have affirmed dismissal of interference claims that . . . were duplicative

of the plaintiffs’ retaliation claims.”) (citations omitted); see also Atchison v.

Sears, 666 F. Supp. 2d 477, 489 (E.D. Pa. 2009) (“[Plaintiff’s] interference claim

is identical to his retaliation claim, and premised on the same allegation . . . . He


                                           23
          Case 1:18-cv-01055-JPW Document 39 Filed 06/29/20 Page 24 of 30



cannot escape the McDonnell Douglas analysis to prove his case merely by

affixing an ‘interference’ label to one of his duplicate claims. Thus, [plaintiff’s]

FMLA violation allegations should be analyzed as a retaliation claim.”). 9

          “Because FMLA retaliation claims require proof of the employer’s

retaliatory intent, courts have assessed these claims through the lens of

employment discrimination law.” Lichtenstein, 691 F.3d at 302. Thus, in cases

like this one, where there is an absence of direct evidence of retaliation, courts

utilize the McDonnell-Douglas framework. Id.

          Under that framework, Shelley has the initial burden of demonstrating a

prima facie case of retaliation. Id. “To do so, [Shelley] must point to evidence in

the record sufficient to create a genuine factual dispute about each of the three

elements of [his] retaliation claim: (a) invocation of an FMLA right, (b)

termination, and (c) causation.” Id. (citing Erdman v. Nationwide Ins. Co., 582

F.3d 500, 508–09 (3d Cir. 2009); Conoshenti v. Pub. Serv. Elec. & Gas Co., 364

F.3d 135, 146 (3d Cir. 2004)).

          The Department contends that the court does not need to look beyond the

first McDonnell-Douglas step because Shelley cannot establish causation, in that

the investigation which led to his termination began before Shelley submitted his

FMLA application. (Doc. 30, pp. 7, 8–9.) Relatedly, the Department argues that


9   In their briefs, the parties also do not differentiate between the two claims. (Docs. 30, 34, 38.)
                                                   24
       Case 1:18-cv-01055-JPW Document 39 Filed 06/29/20 Page 25 of 30



Shelley cannot show causation because he has no evidence to demonstrate that

Secretary Hassell or Baldo knew about Shelley’s FMLA application. (Id. at 9; see

Doc. 30, p. 3.) In opposition, Shelley focuses exclusively on the temporal

proximity between the invocation of his FMLA rights and the adverse action taken

by the Department. (Doc. 34, p. 5.)

      The time between Shelley applying for FMLA benefits and his termination

is only two days (May 8–9, 2019). This timeframe is certainly brief and falls

within the “unusually suggestive” range for temporal proximity. See, e.g., Jalil v.

Avdel Corp., 873 F.2d 701, 708 (3d Cir. 1989) (concluding that the plaintiff

demonstrated a prima facie retaliation claim given that only two days lapsed

between the protected conduct and adverse action). Thus, at the prima facie stage,

the court accepts that a reasonable juror could conclude that the timing alone

establishes an inference of causation. In kind, because the Department does not

raise challenges to other elements, a reasonable juror could conclude that Shelley

satisfies the first step under the McDonnell-Douglas framework.

      Because Shelley satisfies his initial burden, under the second McDonnell-

Douglas step, the Department must “present a legitimate, non-retaliatory reason for

having taken the adverse action” against Shelley. Boykins, 772 F. App’x at 156

(citing Daniels, 776 F.3d at 193). This burden is “relatively light.” Burton v.

Teleflex Inc., 707 F.3d 417, 426 (3d Cir. 2013). Here, the Department’s asserted


                                         25
       Case 1:18-cv-01055-JPW Document 39 Filed 06/29/20 Page 26 of 30



reasons for terminating Shelley from employment turn on “multiple work rule

violations,” including the loans that he gave to Watson and “e-mail activity at

work.” (Doc. 30, p. 10.) The reasons are also supported by record evidence. The

Department further insists that neither Secretary Hassell nor Baldo were aware of

Shelley’s FMLA application when they respectively acted to terminate Shelley’s

employment from the Department. (See Doc. 38, p. 3.) And Shelley does not

challenge whether the Department has satisfied this part of the burden-shifting

framework. Accordingly, the court finds that a reasonable juror could conclude

that the Department satisfies its burden at the second step. However, the court’s

analysis is still not complete.

      Under the third step of the McDonnel-Douglas framework, Shelley must

provide evidence from which a reasonable factfinder could infer that the

Department’s proffered justification was pretext for retaliation, i.e., “that ‘the

[Department’s] proffered explanation was false, and that retaliation was the real

reason for the adverse employment action.’” Boykins, 772 F. App’x at 156 (quoting

Daniels, 776 F.3d at 193 (internal citation omitted)). In other words, Shelley must

“point to some evidence . . . from which a factfinder could reasonably either (1)

disbelieve the [Department’s] articulated legitimate reasons; or (2) believe that a[]

[retaliatory] reason was more likely than not a motivating or determinative cause

of the employer’s action.” Fuentes v. Perskie, 32 F.3d 759, 764 (3d Cir. 1994).


                                           26
        Case 1:18-cv-01055-JPW Document 39 Filed 06/29/20 Page 27 of 30



        Shelley offers that the “unusually suggestive” temporal proximity alone

demonstrates pretext. (Doc. 34, pp. 6, 7.) Shelley also attacks the stated reasons

for the Department’s decision to terminate him from employment. In that regard,

Shelley contends that he did not charge interest on the loan he gave to Watson,

send excessive e-mails, engage in excessive non-work-related activities during

work hours, or fail to file or pay his Pennsylvania personal income taxes. (Id. at

7.) In reply, the Department returns to its causation arguments. (See Doc. 38, pp.

1–3.)

        Drawing all inferences in Shelley’s favor, it is certainly conceivable to the

court that his FMLA application and discussion with Cost about the same served as

a catalyst in the decision to terminate Shelley’s employment. Notably, Shelley’s

employment was terminated one day after he submitted the FMLA application, but

more than two months after the Inspector General issued the report in the Watson

investigation and more than two months after the Department terminated Watson.

Thus, the timing is certainly suspect. But the analysis cannot end here.

        As argued by the Department, Shelley does not point to evidence to suggest

that the individuals who made the decision to terminate his employment knew

about the FMLA paper work or his meeting with Cost. And Shelley does not

respond to this argument in his brief. Absent such evidence, no reasonable juror

could conclude that the temporal proximity alone permits an inference of


                                           27
       Case 1:18-cv-01055-JPW Document 39 Filed 06/29/20 Page 28 of 30



retaliatory animus or motive at this third step. See also Proudfoot v. Arnold

Logistics, LLC, 629 F. App’x 303, 308–09 (3d Cir. 2015) (acknowledging that

temporal proximity may be sufficient to show pretext, but, despite the one-day

proximity in the case, concluding based on other record evidence that the temporal

proximity “would not provide a reasonable juror a basis to conclude that the timing

[was] unusually suggestive of retaliatory animus[.]”).

      Likewise, without evidence of the decision makers’ knowledge of his FMLA

paper work, no reasonable juror could conclude that the Department’s proffered

reasons for the adverse employment decision was pretext for retaliation. Indeed, a

plaintiff cannot establish retaliation “without some evidence that the individuals

responsible for the adverse action knew of the plaintiff’s protected conduct at the

time they acted.” Daniels, 776 F.3d at 197 (citations omitted). The evidence,

moreover, must permit an inference beyond speculation. See id. At this step,

given Shelley’s failure to point to evidence demonstrating knowledge or awareness

on part of the decision makers, the court finds that the Department is entitled to

summary judgment on Shelley’s FMLA claims.

             2. The Wrongful-Termination Claim

      Finally, considering judicial economy, convenience, and fairness to the

litigants, the court, in its discretion, is permitted to decline the exercise of

supplemental jurisdiction over state-law claims if the court has dismissed the


                                            28
       Case 1:18-cv-01055-JPW Document 39 Filed 06/29/20 Page 29 of 30



claims over which it had original jurisdiction. Kach v. Hose, 589 F.3d 626, 650

(3d Cir. 2009) (citations omitted). The court finds that no extraordinary

circumstances exist to exercise supplemental jurisdiction over Shelley’s remaining

state-law claim in Count III of the complaint. Because Shelley’s federal claims

over which this court had original jurisdiction shall not be permitted to proceed to

trial, the court, in its discretion, declines to exercise supplemental jurisdiction over

his state-law claim against the Department. See also 28 U.S.C. § 1367(c)(3)

(authorizing a district court to decline to exercise supplemental jurisdiction over a

state-law claim when the court has dismissed all claims over which it has original

jurisdiction). Consequently, Shelley’s state-law claim for wrongful termination

will be dismissed without prejudice. See Kach, 589 F.3d at 650 (“If a district court

decides not to exercise supplemental jurisdiction and therefore dismisses state-law

claims, it should do so without prejudice, as there has been no adjudication on the

merits.”) (citation omitted).

                                     CONCLUSION

      For the foregoing reasons, the court will grant the Department’s motions for

summary judgment. (Docs. 20, 22.) The court will further award judgment for the

Department in the Watson case and with respect to Counts I & II in the Shelley




                                           29
       Case 1:18-cv-01055-JPW Document 39 Filed 06/29/20 Page 30 of 30



case. Regarding Count III in the Shelley case, the court will dismiss the state-law

claim without prejudice. An appropriate order will follow.

                                       s/Jennifer P. Wilson
                                       JENNIFER P. WILSON
                                       United States District Court Judge
                                       Middle District of Pennsylvania
Dated: June 29, 2020




                                         30
